Citation Nr: 0127452	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-05 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1946 to 
January 1948.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied his request for increased rating 
for his service-connected right knee disability.


FINDING OF FACT

The veteran's right knee disability involves severe 
impairment; it is manifested by pain, weakness, instability, 
tenderness, limited range of motion, and degenerative joint 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for the veteran's 
right knee disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.56, 4.59, 4.71a, Code 
5257 (2001).

2.  The criteria for a rating of 10 percent for his 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Code 5003 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board concludes that a remand to the RO for additional 
action under the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is not warranted as VA 
has already met its obligations to the veteran under that 
statute and the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  In his January 2000 claim, he indicated that his he 
received treatment for his right knee disability at the VA 
facility in Loma Linda exclusively.  The RO obtained VA 
medical records, arranged for complete VA medical 
examination, and informed him by statement of the case of the 
type of evidence necessary to substantiate his claim.  In 
view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).  

Factual Background

The veteran was service connected for right knee disability, 
effective in May 1971, and it was rated as 10 percent 
disabling.  

A May 1991 X-ray study of the right knee indicated that right 
knee joint space was maintained.  There was degenerative 
spurring from the tibial spine.  The patella was normal in 
position, but the articular surface of the patella showed 
bony sclerosis.  The radiologist diagnosed mild degenerative 
arthritis of the right knee and probable chondromalacia of 
the patella.

On April 1993 VA medical examination, the veteran told the 
examiner that he sustained a right knee injury in the 1940s 
while fighting a fire, falling about 38 feet off a ladder and 
fracturing his right knee.  He complained of progressive pain 
that affected the activities of daily living.  He reported 
sharp anterior knee pain that abated later in the day.  He 
stated that he could only walk for four to five minutes 
before he had to rest because of pain in the right knee.  He 
also said that his right knee would give way on occasion and 
described weakness in the right quadriceps area.  He noted 
occasional locking and popping, but denied swelling or 
erythema.  On objective examination, the examiner noted that 
the veteran walked with a slight antalgic right lower 
extremity gate.  He was able to elevate on both toes and 
heels.  He could perform a three-quarter squat but complained 
of pain in the right knee during that maneuver.  Range of 
right knee motion was from zero to 130 degrees, and the 
veteran had mild anterior joint line tenderness.  There was 
mild crepitus with range of right knee motion.  Patella 
tracking was normal.  An X-ray study revealed mild 
degenerative changes in the right knee with mild narrowing of 
the joint surface.  The examiner diagnosed degenerative 
arthritis of the right knee and noted that the veteran could 
walk independently without the use of ambulatory aids.

On October 1996 VA medical examination, he complained of 
locking and instability of the right knee.  He also reported 
using a cane to prevent falls.  He complained of weakness of 
the right lower extremity and noticed that the musculature of 
the right thigh was experiencing atrophy.  On objective 
examination, there was tenderness to palpation over the 
superior pole of the right patella.  There was also moderate 
superior patellar soft tissue swelling.  He walked with an 
antalgic limp and used a cane.  X-ray studies revealed mild 
degenerative joint disease of the right patellofemoral joint.  
The examiner diagnosed right quadriceps atrophy, painful and 
limited range of right knee motion, weakened movement with 
ambulation, and fatigability.  Decreased ability to ambulate 
necessitated a cane.

By January 1997 rating decision, the RO increased his 
disability rating to 20 percent.  

In January 2000, he filed a claim for increased rating for 
his service-connected right knee disability.  

On May 2000 VA medical examination, the veteran complained of 
right knee pain when walking too far.  He also stated that he 
had fatigue and weakness in the right knee with the pain.  On 
objective examination, the examiner described a limp and 
noted that the veteran favored his right knee and used a 
cane.  Range of right knee motion was from 10 to 70 degrees, 
with pain in the patellofemoral joint with full extension and 
full flexion.  He also had tenderness and crepitus of the 
patellofemoral joint diffusely.  There was no joint line 
tenderness and no obvious alignment deformity in the right 
lower extremity.  X-ray study of the right knee showed 
degenerative joint disease of the patellofemoral joint.  The 
diagnosis was chondromalacia of the right patella with 
degenerative changes.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001). 

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995); Pernorio, 2 Vet. App. at 629 (1992).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); see also 38 C.F.R. 
§ 3.102 (2001).  When a claimant seeks benefits and the 
evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 
1 Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

38 C.F.R. § 4.71a, Code 5010 (2001) applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Code 5003 (2001).  Where 
the limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable codes, a 
rating of 10 percent is warranted where arthritis is shown by 
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
Id.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Code 5260 (2001).

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Code 5261 (2001).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2001).

Under 38 C.F.R. § 4.71a, Code 5256 (2001), when a knee joint 
is ankylosed with bony fixation, in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, a 30 percent evaluation is warranted. 

Under Code 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability). A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe degree of impairment to the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (2001).

VA General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261 (2000), 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under Code 5003, 5260, or 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

The veteran is currently rated 20 percent under 38 C.F.R. 
§ 4.71a, Code 5010-5257.  X-ray evidence of record shows 
unequivocally that the veteran suffers from right knee 
degenerative joint disease, and he also experiences pain, 
instability, locking, popping, limitation of motion, 
tenderness, and weakness as evidenced by his atrophied right 
quadriceps.  He limps and uses a cane for support.  The 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts, supra.  
In this case, the veteran suffers from limitation of motion 
and degenerative joint disease in addition to an array of 
other symptoms.  Thus, the Board believes that a separate 
rating under Code 5257 pertaining to knee impairment with 
recurrent subluxation or lateral instability of the right 
knee is appropriate.

Due to the severity of his symptoms, a 30 percent rating is 
warranted under Code 5257.  He has experienced increasingly 
severe pain over the years, he limps, has right knee 
instability, limited range of motion, and uses a cane.  Under 
Code 7257, severe symptomatology calls for a 30 percent 
rating.  As the veteran's symptoms are severe, a 30 percent 
evaluation is appropriate under 38 C.F.R. § 4.71a, Code 5257.

Right knee range of motion is from 10 to 70 degrees with pain 
at the extremes of motion.  Thus, he is not eligible for 
compensation under 38 C.F.R. § 4.71a, Code 5260.  However, 
under the applicable criteria, he is eligible for a 10 
percent evaluation for limited ability to extend the right 
knee.  38 C.F.R. § 4.71a, Code 5261.  However, the Board has 
considered limitation of right knee motion when assigning the 
30 percent evaluation under Code 5257.  Thus, an evaluation 
under both Code 5261 and Code 5257 would constitute 
prohibited pyramiding, and the veteran cannot be compensated 
for the same symptomatology twice.  38 C.F.R. § 4.14; 
Esteban, supra.  

Apart from a rating under Code 5257, however, he is entitled 
to an additional 10 percent rating under 38 C.F.R. § 4.71a, 
Code 5003.  See VA O.G.C. Prec. Op. No. 23-97; VA O.G.C. 
Prec. 9-98.  Degenerative joint disease of the right knee has 
been diagnosed by X-ray studies since at least May 1991, and 
he is thereby entitled to a 10 percent evaluation under Code 
5261.  Additionally, he has clinically verified pain on 
motion.  Id.; see also 38 C.F.R. § 4.71a, Code 5003.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain, weakness, fatigability, and instability.  The Board 
recognizes that clinicians have noted the presence of pain on 
right knee range of motion, as well as weakness and the like.  
However, the Board finds that an additional evaluation for 
pain and limitation of function under these codes is not 
appropriate in this instance.  The veteran has already been 
compensated for "other impairment of the knee" under Code 
7257.  He has also been granted an additional 10 percent for 
degenerative arthritis of the right knee.  38 C.F.R. § 4.71a, 
Code 5003.  Thus, he has already been compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The rating schedule may not be used as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate him 
for the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2001), whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis on which to assign a higher disability 
rating as the veteran manifests no separate and distinct 
symptoms of a right knee disability not contemplated in the 
10 and 30 percent ratings assigned the right knee below under 
38 C.F.R. §§ 4.71a, Codes 5003, 5257.


ORDER

A 30 percent evaluation is granted the veteran's right knee 
impairment, subject to the law and regulations governing the 
payment of monetary awards.

An evaluation of 10 percent is granted his degenerative joint 
disease of the right knee, subject to the law and regulations 
governing the payment of monetary awards.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

